       Case 2:20-cr-00626-DWL Document 38 Filed 02/24/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-20-00626-001-PHX-DWL
10                 Plaintiff,                        ORDER
11   v.
12   Brannen Sage Mehaffey,
13                 Defendant.
14
15
            IT IS ORDERED that the Motion for Substitution of Counsel is granted (Doc.
16
17   37).
18          IT IS FURTHER ORDERED that Arnold A. Spencer is substituted in as counsel
19
     of record for Defendant Brannen Mehaffey for all further proceedings.
20
21          Dated this 24th day of February, 2021.

22
23
24
25
26
27
28
